                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JESSE RANDOLPH JONES                                                                   PLAINTIFF
ADC #129106

v.                                Case No. 4:19-cv-00331-KGB

LUCAS EMBERTON, et al.                                                             DEFENDANTS

                     INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

       You have filed this federal civil rights lawsuit pro se, that is, without the help of a lawyer.

There are rules and procedures that you must follow in order to proceed with your lawsuit, even

though you are not a lawyer.

       First: Follow All Court Rules. You must comply with the Federal Rules of Civil

Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of rules can be

found in the prison library.

       In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are

not represented by a lawyer:

       1.      You must promptly notify the Clerk and the other parties in the case of any change

               in address. You must inform the Court if you are transferred from one unit to

               another. Notifying the Court of your change in address is especially important if

               you are released from custody while your lawsuit is pending. If you do not keep

               the Court informed as to your current address, your lawsuit can be dismissed.

       2.      You must monitor the progress of your case and prosecute the case diligently.

       3.      You must sign all pleadings and other papers filed with the Court, and each paper

               you file must include your current address.

       4.      If you fail to respond timely to a Court Order directing action on your part, the case

               may be dismissed, without prejudice.
        Second: Pay the Filing Fee. Every civil case filed by a prisoner – including this one –

requires the plaintiff to pay a filing fee either at the beginning of the lawsuit or, if he cannot afford

to pay the entire fee in a lump sum, to apply to proceed in forma pauperis (“IFP”). You have filed

a motion to proceed IFP; the Court will rule on your motion by separate order.

        Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal cases, there

is no right to have an appointed lawyer in a civil case. If your case proceeds to a jury trial, however,

a lawyer will be appointed to assist you before trial.

        Fourth:     Do Not File Your Discovery Requests.                Discovery requests, such as

interrogatories and requests for documents, are not to be filed with the court. Instead, discovery

requests should be sent to counsel for the defendant (or directly to the defendant if he or she is not

represented by a lawyer). No discovery should be sent to a defendant until after that defendant has

been served with the complaint.

        Fifth: Do Not Send Documents to Court Except in Two Situations. You may send

documents or other evidence to the Court only if attached to a motion for summary judgment or in

response to a motion for summary judgment; or if the Court orders you to send documents or other

evidence.

        Sixth: Provide a Witness List. If your case is set for trial, as your trial date approaches,

you will be asked to provide a witness list. After reviewing the witness list, the Court will

subpoena necessary witnesses.

        It is so ordered this 15th day of July, 2019.

                                                              ___________________________
                                                              Kristine G. Baker
                                                              United States District Judge




                                                   2
